The counsel for the appellant insists that the charge for the payment of the legacy to Mrs. Van Cleef, for her comfortable support and maintenance, c., and of the $125, in case she should get married, were sufficiently charged upon the plaintiff, with his brothers, to convey a fee to them by implication, and that, therefore, there was a personal liability on the plaintiff to pay the legacy and provide for the support; that defendant's testator, John, on the sale to him by the plaintiff of a part of the property devised to them in *Page 188 
common, covenanted to pay all that plaintiff was liable to pay under the will of their father, and, therefore, he was bound to pay.
The covenant of John recites the provisions of the will of their father as to these charges, and then releases and discharges the plaintiff therefrom, and promises to pay "all money, legacies and charges, and perform all such duties and discharge all such incumbrances as said Henry (the plaintiff) would have been liable to have paid, done and performed, if the conveyance hereinbefore referred to had not been made." It is not important to determine, in this case, whether the plaintiff and his brothers would have taken a fee by implication under this will, so far as that question alone is concerned, as a fee was given to them, in express terms, charged with these payments.
Nor do I think the determination of that question would throw any particular light upon the point here involved. Suppose it to be taken for granted that the provision requiring the sons to pay a legacy of $125 to Mrs. Van Cleef in case she got married again would have conveyed a fee by implication in the lands devised to the sons, what follows? Was the plaintiff or his brothers liable to pay the $125, if she did not get married? Clearly not. She did not get married again; therefore, that legacy neither the plaintiff nor John was bond to pay. It is quite clear he could not recover for that. This necessarily disposes of that item of liability. Again, suppose the charge of that contingent payment of $125 would have conveyed a fee by implication to the sons, does that make the sons, or either of them, personally liable for the legacies exclusively charged upon the lands? the legacy for the comfortable support of Mrs. Van Cleef? Clearly not. That was not personally charged. The plaintiff was never liable personally to pay that; certainly not prior to his acceptance of the devise. There is no evidence that he accepted the devise prior to this conveyance to John. John's covenant to him is to pay only what he (plaintiff) was liable to pay prior to that conveyance. The will makes him liable to pay nothing personally for Mrs. Van Cleef's support; *Page 189 
but it is charged expressly upon the estate conveyed to him. By what reasoning or principle can the giving of a fee by implication, by the contingent personal liability to pay $125, when a fee was in the will expressly given, make the devisee personally liable to pay another legacy exclusively charged upon the land?
It is entirely settled in this State that such a will does not convey a fee by implication. (Olmsted v. Olmsted, 4 Comst., 56, and cases there cited.) Settled, at least so far as regards the charge for the legacies upon the lands devised.
Whether the personal charge of the contingent payment of the $125 would have that effect, we regard as wholly foreign to the question here involved, and wholly unprofitable to discuss.
The judgment is affirmed. *Page 190